Name: Commission Regulation (EEC) No 1076/93 of 30 April 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5. 93 Official Journal of the European Communities No L 108/125 COMMISSION REGULATION (EEC) No 1076/93 of 30 April 1993 altering the import levies on products processed from cereals and rice rate established during the reference period from 29 April 1993, as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 987/93 (6) ; Whereas Council Regulation (EEC) No 1906/87 f), amended Council Regulation (EEC) No 2744/75 (8), as regards products falling within CN codes 2302 10, 2302 20 , 2302 30 and 2302 40 ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 987/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 102, 28 . 4. 1993, p. 6. 0 OJ No L 182, 3. 7. 1987, p. 49. (8) OJ No L 281 , 1 . 11 . 1975, p. 65. 0 OJ No L 168, 25. 6. 1974, p. 7. ( 10) OJ No L 202, 26. 7. 1978, p . 8 . No L 108/126 Official Journal of the European Communities 1 . 5. 93 ANNEX to the Commission Regulation of 30 April 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies (*) CN code Ar,p Third countries (other than ACP) 1102 30 00 167,29 170,31 1103 14 00 167,29 170,31 1103 29 50 167,29 170,31 1104 19 91 284,08 290,12 1108 19 10 239,89 270,12 (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.